Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Dennis Price, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Price v. Hogsten, No. 1:12-cv-00646, 2014 WL 5460600 (S.D.W.Va. Oct. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented *130in the materials before this court and argument would not aid the decisional process.

AFFIRMED.